MEMORANDUM *
Plaintiff-Appellant John Becka brought an action under Cal. Gov’t Code § 12941 alleging that he was discriminated against on the basis of his age by DefendantAppellee APCOA/Standard Parking, Inc. Defendant moved for summary judgment, and the district court, holding that the plaintiff failed to make out a prima facie case of discrimination under McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), granted the motion. The district court also grant*885ed summary judgment on the Plaintiffs breach of oral contract claim because the claim was barred by the parol evidence rule. See Becka v. APCOAfStandard Parking, Inc., 146 F.Supp.2d 1109 (C.D.Cal.2001).
Plaintiff-Appellant here appeals the grant of summary judgment on both claims. We have reviewed Plaintiff-Appellant’s claim for age discrimination and have concluded that he did not produce sufficient direct or indirect evidence to present a triable issue of fact for a jury. We have also reviewed his breach of oral contract claim and find that it is barred by the parol evidence rule, Cal.Code Civ. Proc. § 1856.
AFFIRMED. Each side to bear its own costs.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.